cca_2019070310051433 id uilc number release date from sent wednesday july am to cc bcc subject assertion of ban with partial_disallowance ---------- you asked counsel the following associated with the earned_income_credit eic under sec_32 of the internal_revenue_code for example tp claim sec_3 children child disallowed tp continues to claim the child for consecutive years when they know that they are not entitle d to claim the child can the tp be subject_to the 2-year ban even though they are entitled to the eic for the other kids our response is yes a taxpayer may be subject_to the 2-year ban for claiming a child that did not qualify for the eic when the taxpayer knows that she is not entitled to claim that child if a final_determination is made that the taxpayer’s claim for that child was due to reckless or intentional disregard for the rules and regulations the 2-year ban applies even though the taxpayer otherwise would have been entitled to the eic for her other two children to use your example assuming a final_determination is made that the taxpayer’s claim for the other child was due to reckless or intentional disregard for the rules and regulations sec_32 states that no credit shall be allowed under sec_32 for any taxable_year during the disallowance periods which are years for reckless and intentional disregard and years for fraud sec_32 regarding the 2-year ban for reckless or intentional_disregard_of_rules_and_regulations does not prohibit imposition of the ban for partial disallowances accordingly if any taxpayer’s claim for the eic is partially disallowed because of reckless or intentional_disregard_of_rules_and_regulations the irs may asset the 2-year ban under sec_32 on the taxpayer claiming any eic during the years ------------------- ---------------
